 In the Matter of DIAMONDCOAL COMPANYandUNITED MINE WORKERSOF AMERICA DISTRICT #23Case No. R-1859.Decided June 1 2,1940Coal Mining Industry-Investigation of Representatives:controversy concern-ing representation of employees:refusal by employer to recognize union asexclusive representative: conflicting claims of rival organizations-UnitAppro-priate for Collective Bargaining:production employees with specified exclusions ;no contest-ElectionOrderedMr. J. C. Cannaday,of Providence, Ky., andMr. Abner C. Johnston,of Madisonville, Ky., for the Company.Mr. L. R. Fox, Mr. Edward J. Morgan,andMr. Earl Swvers,ofMadisonville, Ky., for the United.Mr. John R. Kane,of Springfield, Ill., andMr. Jewell BlanksandMr. J. T. Gooch,of Madisonville, Ky., for the Progressive.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 16, 1940, United Mine Workers of America District#23, herein called the United, filed with the Regional Director for theEleventh Region (Indianapolis, Indiana) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Diamond Coal Company, Providence, Kentucky,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March 22,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.24 N. L. R. B., No. 60.611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 3, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, andupon Progressive Mine Workers of America, District #5, hereincalled the Progressive, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the notice,a hearing was held on May 27, 1940, at Providence, Kentucky, beforeArthur R. Donovan, the Trial Examiner duly designated by the Board.The Company, the United, and the Progressive were represented bycounsel and participated in the hearing.At the commencement of thehearing, the Trial Examiner granted a motion to intervene filed by theProgressive.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the Trial.Examiner made several rulings on other motions and on objections tothe admission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDiamond Coal Company is a corporation engaged in the mining ofcoal at two mines in Providence, Kentucky. In 1939 the Companyproduced approximately 272,000 tons of coal valued at approximately$324,000.Approximately 65 per cent of the Company's total produc-tion in 1939 was shipped by it to points outside the State of Kentucky.The Company employs approximately 350 employees. It admits thatit is engaged in commerce within the meaning of Section 2 (6) and.(7) of the. Act.II.THE ORGANIZATIONS INVOLVED.United Mine, Workers of America District #23 is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admittingtomembership the production employees of the Company, excludingsupervisory employees, guards, and watchmen.ProgressiveMine Workers of America, District #5, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership the same classes of employees as the United.III. THE QUESTION CONCERNING REPRESENTATIONIn the early part of 1939, the United and the Progressive each re-quested the Company to bargain with it as the representative of themajority of the employees of the Company. The Company refused DIAMOND COAL COMPANY613to bargain with either the United or the Progressive, stating that it,doubted their claims to a majority.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the.several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United and the Progressive contend that the appropriate unitshould consist of all production employees in Mine 1 and Mine 2 of theCompany, excluding superintendents, mine foremen, section foremen,room bosses, face bosses, top bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, guards, and watch-men.The Company did not challenge the propriety of this unit.Wesee no reason for departing from the unit agreed upon by the Unitedand the Progressive.We find that all the production employees in Mine 1 and Mine 2 ofthe Company, excluding superintendents, mine foremen, section fore-men, room bosses, face bosses, top bosses, entry bosses, electricians ina supervisory capacity, all other supervisory employees, guards, andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot.The parties agreed at the hear-ing that in the event the Board directed an election, all the employeeswho were employed from May 1 to May 27, 1940, inclusive, excludingemployees who had quit or been discharged for cause during that periodand employees who have since quit or been discharged for cause, shouldbe eligible to vote.We find that those employees of the Companywithin the appropriate unit who were employed from May 1 to May27, 1940, inclusive, shall be eligible to vote, excluding those who had283035-42-vol. 24-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDquit or been discharged for cause during that period and employeeswho have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Diamond Coal Company, Providence, Ken-tucky, within the mealting of Section-9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production employees in Mine 1 and Mine 2 of the Company,excluding superintendents,mine foremen, section foremen, roombosses, face bosses, top bosses, entry bosses, electricians in a supervisorycapacity, all other supervisory employees,-guards, and watchmen, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part, of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Diamond Coal Company, Providence, Kentucky, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eleventh Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production employees in Mine 1 and Mine 2 of the Companywho were employed from May 1 to May 27, 1940, inclusive, excludingsuperintendents,mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, electricians in a supervisory capacity,all other supervisory employees, guards, watchmen, and employeeswho had quit or been discharged for cause between May 1 and 27,1940, and employees who have since quit or been discharged for cause,to determine whether they desire to be represented by United MineWorkers of America District #23, affiliated with the Congress of In-dustrial Organizations, or by Progressive Mine Workers of America,District' #5, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.